Citation Nr: 1806153	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The Veteran served on active duty from June 1952 to February 1953.  Records show the Veteran died on November [redacted], 2008. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The matter was previously before the Board in May 2012, April 2016, and January 2017.  In May 2012 and April 2016, the Board remanded the matter for additional development.  In January 2017, the Board denied the Appellant's claim.  The Appellant filed an appeal with the United States Court of Appeals for Veterans Claim (the Court).  In October 2017, the Court granted a Joint Motion for Remand (JMR), vacating the January 2017 denial and remanded the issue to the Board for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded to fulfill VA's duty to assist the claimant.  The record sufficiently identifies that the Veteran received treatment at Alaska Native Medical Center from November 12, 2008, until his death on November [redacted], 2008.  These records are relevant as they relate to the Veteran's health leading up to his death.  Although these records have been identified and are relevant, they have not been obtained.  Moreover, there is no indication that proper efforts were made to assist the Appellant in obtaining these records.  Therefore, upon remand, the AOJ should make proper efforts to assist the Appellant in obtaining treatment records from Alaska Native Medical Center. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant to obtain the Veteran's treatment records at Alaska Native Medical Center.  The Appellant should be provided with the necessary release form and instructed that she must complete the form for VA to be able to obtain the outstanding records. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain the records, a notation to that effect should be inserted in the file.  The Appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  If and only if additional records are obtained, forward the Veteran's claims file to the June 2016 examiner, or if unavailable a suitable substitute clinician, to provide an addendum decision regarding the Veteran's cause of death.  

Based on a review of the claims file, the examiner should answer the following questions:

a. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's death was caused or substantially or materially contributed to by an event, disease or injury during active service.

b. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's death was caused or substantially or materially contributed to by service-connected residuals of pulmonary tuberculosis, to include any residual scarring or tissue damage that resulted from his pulmonary tuberculosis or the resulting thoracoplasty.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




